Citation Nr: 1112546	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the Veteran's request for a waiver of recovery of an overpayment of VA non-pension benefits in the amount of $24,483.00 was timely.

2.  Entitlement to a waiver of recovery of an overpayment of VA non-pension benefits in the amount of $24,483.00.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Debt Management Center (DMC) of the Department of Veterans Affairs (VA) in Fort Snelling, Minnesota, that denied a waiver of recovery of overpayment of VA disability pension benefits in the amount of $24,483.00 on the basis that a timely request for a waiver of overpayment of nonservice-connected pension benefits was not submitted.  

The Veteran testified before the undersigned Veterans Law Judge in September 2009 at the RO in New York.  A transcript of the hearing is of record.

The issue of entitlement to a waiver of recovery of an overpayment of VA  disability pension benefits in the amount of $24,483.00 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2003, the Veteran was awarded non-service connected pension benefits. 

2.  In correspondence received in November 2005, the Veteran requested that his non-service connected pension benefits be terminated due to receipt of benefits from the Social Security Administration.

3.  The New York RO sent the Veteran a letter dated October 5, 2006, notifying him that his non-service connected disability pension benefits had been terminated per his request.  

4.  The DMC sent the Veteran a letter dated October 20, 2006, advising him that, due to a change in his entitlement to benefits, an overpayment of $24,483.00 had been created.  He was notified that he had the right to request a waiver of recovery of the indebtedness within 180 days.

5.  Affording the Veteran all reasonable doubt, the Board interprets a  correspondence received from the Veteran on November 29, 2006, as a request for a waiver for his indebtedness.  


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of nonservice-connected pension benefits was filed by the Veteran.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b), 20.305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this regard, the Board observes that Chapter 53 of Title 38 of the United States Code governs claims for waiver of recovery of a debt owed to VA and provides specific notice and duty to assist provisions.  The provisions of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2010), on the other hand, are relevant to a different chapter of Title 38.  See Barger v. Principi, 16 Vet. App. 132 (2002) (noting that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Accordingly, the provisions of the VCAA do not apply to this appeal.  In any event, in light of the favorable decision as to the question of whether the Veteran filed a timely waiver of recovery of overpayment, any deficiency as to VA's duty to notify is deemed nonprejudicial and need not be further considered.

Timeliness of Waiver Request

By way of history, the record reveals that the Veteran was awarded nonservice-connected pension in November 2003.  In correspondence received in November 2005, the Veteran requested that his non-service connected pension benefits be terminated due to receipt of benefits from the Social Security Administration.  In light of his benefits from the Social Security Administration, the RO determined that an overpayment had been created.

In a letter dated October 5, 2006, the New York RO notifying the Veteran that his non-service connected disability pension benefits had been terminated per his request.  Subsequently, the DMC sent the Veteran a letter dated October 20, 2006, advising him that, due to a change in his entitlement to benefits, an overpayment of $24,483.00 had been created.  

The Veteran is appealing an August 2007 decision issued by the Fort Snelling DMC that determined that he failed to submit his request for a waiver in a timely manner.  It is the Veteran's contention that due to the severity of his service-connected post-traumatic stress disorder (PTSD) symptoms that he was unable to fully understand the directives of the October 20, 2006, letter notifying him that he had 180 days to request a waiver of his debt.  

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b) (2010); see also 38 U.S.C.A. 
§ 5302(a) (West 2002).

Review of the evidence of record shows that the Veteran submitted a correspondence received on November 29, 2006, responding to the October 5, 2006, letter from the Regional Office in New York.  The Veteran stated that he "notified the VA in Nov. 2005 to terminate [his] now service pension and increase [him] to s/c.  If the VA made an error, I hope I'm not penalized for it."  Affording the Veteran all reasonable doubt, the Board interprets this letter as a request of waiver of his debt.  See Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (citing Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004)) (finding that VA is obligated to sympathetically read the filings of a pro se Veteran).

Accordingly, the communication was received within 180 days of the October 2006 notice of indebtedness.  Therefore, the Veteran's November 2006 waiver request was timely.


ORDER

A timely substantive appeal was received in conjunction with the August 2007 decision denying entitlement to a waiver of overpayment of VA non-pension benefits, and the appeal is granted to the limited extent of addressing the timeliness of the appeal.


REMAND

Having decided that the Veteran has submitted a timely waiver request, the Board finds that the appeal must be returned to the DMC/RO/AMC so that a determination can be made as to whether a waiver of overpayment should be granted.  As the Veteran's waiver request was previously denied as untimely received, the issue of entitlement to waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $24,483.00 is remanded for initial adjudication by the agency of original jurisdiction.  Further appellate review by the Board with regard to the Veteran's waiver claim must be deferred pending formal adjudication of this issue.  

Accordingly, the case is REMANDED for the following actions:

1. The DMC/RO/AMC should request an up- to-date financial status report listing all monthly income, monthly expenses, and assets (to include bank account information) from the Veteran.

2.  Thereafter, the Committee on Waiver of Indebtedness should adjudicate the Veteran's request for a waiver of recovery of overpayments in the amount of $24,483.00 with express consideration of the provisions of 38 C.F.R. §§ 1.962, 1.963, 1.963(a), and 1.965(a) (2010), and each element of the of equity and good conscience standard.  A formal, written record of the Committee's decision should be prepared and incorporated into the claims folder.

3.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond, and the case should be returned to the Board for appellate review as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


